DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: there are typographical errors in the specification.  For example, on p4 line 11, the word “transformer is missing” after “mains,” and it is not clear what the word “de” on p3, line 14, refers to.  The Office requests that Applicant correct these typographical mistakes and any others in the specification. 
Claim Objections
Claim 3 is objected to because of the following informalities:  there should be a period at the end of this claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the word “transformer” should be added after “mains” in line 3.  Also, it is believed that claim 5 depends on claim 4 since “mains transformer” was not recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 4 recites the limitation "ripple rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ertan, US 2013/0301316.

Regarding Claim 1, Ertan (Fig. 3) teaches a circuit (e.g., Waveform generation system of Fig. 3), the circuit having means for supplying unsmoothed DC from an AC source to a switching circuit (e.g., Rectifier 3 receives AC voltage from mains 2 and supplies unsmoothed DC voltage to DC/DC converter 5b.  DC/DC converters are well-known in the art for smoothing out DC voltage.  Converter 5b must have a switching circuit because it is characterized as a switched mode DC/DC converter; par. 0015), wherein the switching circuit has an output (e.g., Output of switching circuit of converter 5b), and means for operating the switching circuit to provide at least two alternative frequencies at the output (e.g., Converter 5b receives control signal from controller 7 and produces an output whose frequency changes depending on the user; par. 0087).

The limitation a circuit for “operating a liquid crystal device” is ignored because it is part of the preamble and recites intended use.  As such, it carries no patentable weight.  See MPEP 21101.02. 

Regarding Claim 3, Ertan (Fig. 3) teaches the circuit according to claim 1, wherein the means for supplying unsmoothed DC comprises an inverter (e.g., Rectifier 3 changes the AC input to DC voltage; par. 0082.  Thus, because “inverters” are well-known in the art for changing AC current to DC current, rectifier 3 of Ertan is considered an “inverter”).

Regarding Claim 6, Ertan (Fig. 2) teaches the circuit according to claim 1, wherein the means for operating the switching circuit comprises logic circuitry (e.g., Controller 7 controls the switching devices of converter 5b.  Because it has inputs and outputs, it is considered a “logic circuitry”; par. 0071).

Regarding Claim 7, Ertan (Fig. 2) teaches the circuit according to claim 1, wherein the means for operating the switching circuitry is responsive to control elements to cause different operating states to occur (e.g., Controller 7 controls the switching devices of converter 5b, which is a switched mode DC to DC converter; par. 0015.  Each mode is considered an “operating state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ertan in view of Torrico-Bascope, US 2018/0198373. 

Regarding Claim 2, Ertan teaches the circuit according to claim 1, but does not teach wherein the switching circuit is a bridge circuit having a pair of output terminals forming the output.

However, Torrico-Bascope (Fig. 3) teaches the concept of a DC-DC converter comprising a bridge circuit (e.g., DC-DC converter 400 comprises half-bridge circuits 110 and 120.  These circuits are in turn comprised of switching circuit SP1 to SP4; par. 0049).  In the combined invention, the DC-DC converter 400 of Torrico-Bascope would be substituted for the DC-DC converter 5b with isolation of Ertan.  It should be noted that Torrico-Bascope’s DC-DC converter also provides isolation through transformer 50.  The claim limitations would therefore be achieved. 
(par. 0007).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ertan Fig. 3 in view of Ertan Fig. 1.

Regarding Claim 4, Ertan Fig. 3 teaches the circuit according to claim 1, wherein the unsmoothed DC is derived from a mains transformer (e.g., Mains frequency transformer provides AC output; par. 0080, 0088), but does not teach so that the ripple rate is 50 or 60 Hz, or 100 or 120 Hz.

However, Ertan Fig. 1 teaches the concept of a filter that allows the output of DC bus 9 to have a desired ripple level (par. 0065).  Here, the user or manufacturer can set the desired ripple rate to be 50 Hz, 60 Hz, 100 Hz, or 120 Hz.  In the combined invention, a filter would be added between the rectifier 3 and DC/DC converter 5b of Ertan Fig. 3 to achieve a desired ripple rate. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ertan Fig. 3 with Ertan Fig. 1.  Ertain Fig. 1 teaches that the filter allows for a certain ripple rate to be achieved (par. 0065).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ertan Fig. 3 in view of Ertan Fig. 1, as applied to claim 4 above, and in further view of Santo, US 2010/0237786. 

Regarding Claim 5, Ertan Fig. 1 in view of Ertan Fig. 3 teaches the circuit according to claim 4, but does not teach having a zero-crossing detector and configured to synchronise switching of the means for operating the switching circuit to zero crossing of the mains transformer. 

However, Santo (Fig. 12) teaches the concept of a zero-crossing detector (1202) in a power circuit.  In the combined invention, a zero-crossing detector would be added to waveform generation system of Ertan Fig. 1 invew of Ertan Fig. 3 and would be “configured to synchronise switching of the means for operating the switching circuit to zero crossing of the mains transformer.”  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Ertan Fig. 1 in view of Ertan Fig. 3 with the above teachings of Santo.  Santo suggests that the zero-crossing detector allows for ripples to be reduced (par. 0066). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ertan in view of Moore, US 2014/0347583.
Regarding Claim 8, Ertan teaches the circuit comprising an operating circuit according to claim 1, but does not teach a circuit for selectively scattering and clearing a liquid crystal panel.

However, Moore teaches the concept of a circuit for selectively scattering and clearing a liquid crystal panel (e.g., High frequency for driving LCD into clear transparent state or low frequency for driving it into light scattering state; par. 0018).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ertan with the above teachings of Moore.  Moore suggests that this type of circuitry helps achieve extremely low power consumption (par. 0018). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ertan in view of Lee, US 2008/0158135.

Regarding Claim 9, Ertan teaches an operating circuit according to claim 1, but does not teach a system for operating a liquid crystal device, the system comprising operating means configured to cause at least a portion of the liquid crystal device to change from a first state to a second state, a sensor associated with the portion of the liquid crystal device and a control means responsive to the output of the sensor to control the operating means.
(Fig. 3) teaches the concept of driving a lamp (backlight) of an LCD panel based on a light sensor detecting the amount of ambient light (par. 0064).  If the ambient light is less than a certain reference level, comparator 470 does not output comparison level CS and second lamp 401b does not turn on (par. 0067).  Here, the second lamp is considered a “portion of the liquid crystal device” that changes from a first state (on) to a second state (off).  Light sensor 460 is associated with the second lamp.  Moreover, comparator 470 is considered a “control means responsive to the output of the sensor.”  In the combined invention, the waveform generation system of Ertan, which outputs an AC voltage to power a load, would act as the second power source 412 of Lee, which would then power the second lamp 401b with an AC power (par. 0059).  Thus, the waveform generation system of Lee would receive a comparison signal CS based on the ambient light that has been detected by sensor 460 and would turn off the second lamp if no comparison signal is received.  The claim limitations would therefore be achieved.  It is important to note that Ertan does not specify what the load of Fig. 3 is.  Here, in the combined invention, the second lamp of Lee acts as this load.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ertan with the above teachings of Lee.  Lee teaches that its invention allows users to see images on an LCD device with a backlight that saves power (par. 0003). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 3, 2021